Citation Nr: 0211219	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  94-02 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hip disability on a direct basis and as secondary to 
service-connected right knee and right ankle disabilities.  

2.  Entitlement to service connection for a back disability 
to include spina bifida on a direct basis and as secondary to 
service-connected right knee and right ankle disabilities.  

3.  Entitlement to an initial compensable evaluation for 
residuals of a post-operative severed right jugular vein.  

(The issue of entitlement to service connection for manic 
depressive disorder will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.

ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from December 1985 to 
December 1987 and from January 1989 to July 1990.  Service 
records reflect one year and 18 days additional active 
service, although the specific dates have not been verified.  
The veteran also had various periods of active duty for 
training between 1983 and 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1993 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The issues on appeal were originally before the Board in 
March 1996, at which time they were remanded for additional 
evidentiary development.  With respect to the issues disposed 
of herein, the Board is satisfied that the requested 
development has been completed.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The Board is undertaking additional development of the issue 
of entitlement to service connection for manic depressive 
disorder pursuant to the authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development has been completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  67 Fed. Reg. at 3,105 (to be codified 
at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing the response of the veteran and his representative, 
the Board will prepare a separate decision addressing this 
issue.



FINDINGS OF FACT

1.  There is no competent evidence linking any current 
residuals of a right hip injury to service or to any service-
connected disability.  

2.  There is no competent evidence linking any current 
residuals of a low back injury to service or to any service-
connected disability.  

3.  The post-operative residuals of a severed right jugular 
vein are manifested by a tender and painful scar.  


CONCLUSIONS OF LAW

1.  Service connection for residuals of a right hip 
disability on a direct basis and as secondary to service-
connected right knee and right ankle disabilities is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2001). 

2.  Service connection for a back disability to include spina 
bifida on a direct basis and as secondary to service-
connected right knee and right ankle disabilities is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2001).

3.  The criteria for a 10 percent evaluation for residuals of 
a post-operative severed right jugular vein have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, reports 
of VA examinations, VA medical records and correspondence 
from the veteran.  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  The RO attempted to obtain allegedly 
missing service medical records but these could not be 
produced.  The veteran has not indicated that there are any 
other outstanding records that could support his claims.  
Under these circumstances, no further action is necessary to 
assist the claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations that set forth the criteria for 
entitlement to service connection on a direct as well as 
secondary basis and also the rating criteria for evaluation 
of scars.  The discussions in the rating decision, statement 
of the case, supplemental statement of the case, and 
correspondence from the RO have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  In addition, the March 2002 
supplemental statement of the case and accompanying letter 
specifically discussed the notice and duty to assist 
provisions of the VCAA and implementing regulations, to 
include the respective duties of the parties concerning the 
securing of evidence, and afforded the veteran and his 
representative the opportunity to identify and submit, or 
authorize VA to obtain, additional evidence in support of his 
appeal.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  The Board has reviewed the 
facts of this case in light of VCAA and the new VCAA 
regulations.  As discussed above, VA has made all reasonable 
efforts to assist the veteran in the development of the 
claims and has notified the veteran of the information and 
evidence necessary to substantiate the claims.  Consequently, 
the Board's consideration of the new law and new regulations 
does not prejudice the claimant.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.   


Factual Background

The service medical records reveal that the veteran was 
involved in a motorcycle accident in July 1984.  At that 
time, his right internal jugular vein was severed.  The vein 
was ligated, the right neck was debrided and multiple foreign 
bodies consisting of glass were removed.  

On VA examination in January 1993, the veteran reported that 
he experienced pain in his right hip and low back which began 
after a July 1984 motorcycle accident.  Physical examination 
of the spine was noted to be objectively normal.  The 
examiner opined that the spine pain was probably 
musculoskeletal in nature.  Physical examination of the right 
hip revealed slight loss of flexion when compared with the 
left hip.  The pertinent diagnosis was status post motorcycle 
accident with trauma to the lower back.  X-rays of the 
lumbosacral spine were interpreted as revealing spina bifida 
of S1 and developmental variation of the neural arches of L5-
S1.  X-ray of the hip revealed no intrinsic abnormalities of 
the hip or pelvic structures.  

By rating decision dated in April 1993, the RO granted 
service connection for status post arthroscopy and right 
lateral meniscectomy with posterior cruciate ligament 
deficiency and arthritis, for a right ankle injury and for a 
post-operative severed right jugular vein.  

On VA orthopedic examination in March 1999, the veteran 
complained of right hip pain that began in 1986 after surgery 
on the right knee.  He also complained of back pain that 
began in 1984 after a motorcycle accident.  The pertinent 
diagnoses were muscle spasm of the right hip and minimal back 
problems at the time of the examination.  X-rays of the right 
hip were normal.  The examiner opined that the veteran's hip 
and back problems were not related to his service-connected 
knee and ankle injuries.  

On VA scars examination in July 2000, physical examination 
revealed a well healed, hyperpigmented scar extending over 
most of the area of the right neck which was remarkable for 
pain when the veteran would shave.  The examiner noted that 
there was no unusual tenderness, unusual adherence, 
ulceration or breakdown of the scar or other elevation or 
depression in the scars.  There was no significant tissue 
loss, edema, inflammation, or keloid formation, abnormal 
color, disfigurement or burns.  

On VA spine examination in August 2000, the veteran 
complained of occasional stiffness in his lower back and 
slight pain in the lower back upon heavy lifting.  He did not 
report any subjective problems with his right hip.  July 2000 
X-rays of the lower spine revealed spina bifida occulta of 
the fifth lumbar spine, but were otherwise normal.  X-ray 
examination of the right hip was interpreted as revealing 
slight sclerosis of the right acetabular rim that was noted 
to be minimal degenerative changes.  The pertinent diagnoses 
from the examination were spina bifida of L5 that was a 
congenital condition and a normal right hip examination.  The 
examiner did not find a link between the lower spine and hip 
complaints and the service-connected right knee and right 
ankle disabilities.  The spina bifida was specifically noted 
to be congenital.  


Service connection claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, service connection may be granted for a disorder 
which is proximately due to or the result of a service-
connected disability. 38 C.F.R. § 3.310(a).  Secondary 
service connection may also be established when there is 
aggravation of a veteran's nonservice-connected condition 
that is proximately due to or the result of a service-
connected condition.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In 
those circumstances, compensation is allowable for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  See 38 C.F.R. § 3.322.

Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c).  VA's Office of General 
Counsel has distinguished between congenital or developmental 
defects, for which service connection is precluded by 
regulation, and congenital or hereditary diseases, for which 
service connection may be granted, if initially manifested in 
or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 
67-90.  Defects are defined as "structural or inherent 
abnormalities or conditions which are more or less stationary 
in nature."  VAOPGCPREC 82-90.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

1. Right hip disability

The Board finds that the preponderance of the evidence is 
against service connection for a right hip disability.  
38 U.S.C.A. § 5107(b).  Although there is some evidence 
demonstrating the current existence of a right hip 
disability, there is no competent evidence of record linking 
the current right hip disability to active duty on a direct 
basis.  That is, there is no competent evidence of record 
demonstrating the presence of a right hip disability during 
active duty.  Despite the veteran's allegations that he began 
to experience the right hip pain after a 1984 motorcycle 
accident, service medical records are silent as to the 
disorder. 

Additionally, there is no competent evidence of record 
linking a right hip disability to active duty on a secondary 
basis.  VA examinations conducted in March 1999 and August 
2000 resulted in the opinion that the veteran's right hip 
disability was not related to any service-connected right 
knee and ankle injuries.  

In fact, the only evidence of record that indicates that the 
veteran has a current right hip disability that was incurred 
or aggravated during active duty or is secondary to his 
service-connected right knee and ankle disabilities is the 
veteran's own allegations.  Although he is competent to 
report that he injured his hip during active duty, as a lay 
person, he is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  His assertions that 
he has a current right hip disability that is in some way 
linked to active duty are without significant probative 
value.  

2.  Low back disability

With respect to the claim for service connection for low back 
disability on a direct basis, the veteran has alleged that he 
began to experience back pain after a July 1984 in-service 
motorcycle accident.  However, in Reports of Medical History 
completed in November 1985, November 1989, June 1990, and 
November 1990, he denied having or ever having had recurrent 
back pain.  The Board places greater probative value on the 
Reports of Medical History contemporaneous completed by the 
veteran while on active duty as opposed to his subsequent 
recollections made when there was a potential for pecuniary 
gain.

The Board acknowledges that the January 1993 VA examination 
report included a diagnosis of status post motorcycle 
accident with trauma to the lower back.  However, physical 
examination of the spine at that time was objectively normal 
and an actual disability of the spine was not diagnosed.  
Pain of a musculoskeletal origin was noted.  It appears that 
the diagnosis was made based on a history supplied by the 
veteran but that is contradicted by other evidence of record.  
An assessment based on an inaccurate history supplied by the 
veteran is of no probative value.  See Boggs v. West, 11 Vet. 
App. 334 (1998).    

With regard to the question of whether the veteran has a 
currently existing low back disability, a VA examination in 
March 1999 noted the presence of minimal back problems and a 
VA examination in August 2000 diagnosed the presence of spina 
bifida, which was noted to be a congenital defect.  
Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c).  Thus, service connection 
cannot be granted for the spina bifida.  No other diagnosis 
of a back disability is included in the competent evidence of 
record.  

Moreover, service connection is not warranted for a low back 
disability on a secondary basis.  There is no competent 
evidence of record demonstrating that a currently existing 
back disability was linked to any service-connected 
disability.  In fact, the medical opinions from VA 
examinations in March 1999 and August 2000 both affirmatively 
found that the low back disability was not linked to the 
service-connected right knee and right ankle injuries.  There 
is no conflicting medical opinion of record.  The veteran's 
own lay opinion as to the relationship between his low back 
disorder and his period of active duty service or service-
connected disabilities is not competent medical evidence 
required to establish service connection.  Espiritu, 2 Vet. 
App. at 494. 

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a low back 
disability.  38 U.S.C.A. § 5107(b).



Initial compensable evaluation for residuals of a post-
operative severed right jugular vein.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1.    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The residuals of the post-operative severed right jugular 
vein has been evaluated as non-compensably disabling under 
Diagnostic Code 7800.  Under this rating criteria a non-
compensable evaluation is assigned for slight scars to the 
head, face or neck.  A 10 percent evaluation is warranted 
upon a showing of a moderate, disfiguring scar.  A 30 percent 
rating is for assignment for severe scarring, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles.  38 C.F.R. § 4.118, Diagnostic Code 7800.  

Other potentially applicable Diagnostic Codes include 
Diagnostic Codes 7803, 7804, and 7805.  A 10 percent 
evaluation is warranted for superficial scars that are poorly 
nourished with repeated ulceration.  Diagnostic Code 7803.  A 
10 percent evaluation is also warranted for superficial scars 
that are tender and painful on objective demonstration.  
Diagnostic Code 7804.  Other scars will be rated on 
limitation of function of the part affected.  Diagnostic Code 
7805.

Initially, the Board notes that the July 2000 VA examiner 
specifically found that the scar was not disfiguring, was 
without ulceration, and did not result in limitation of 
function.  Therefore, there is no basis for a compensable 
evaluation under Diagnostic Code 7800, Diagnostic Code 7803, 
or Diagnostic Code 7805,  respectively.  

However, the Board does find that a 10 percent evaluation is 
warranted under Diagnostic Code 7804.  At the time of a July 
2000 scars examination, it was specifically noted that the 
residual scar was painful upon shaving.  Diagnostic Code 7804 
indicates that a tender and painful scar warrants a 10 
percent evaluation.  To this extent, the appeal is allowed.  

The veteran has argued that he experienced underlying loss of 
muscle due to the injury to his right jugular vein.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994) (veteran is entitled 
to separate disability ratings for different manifestations 
of the same disability when the symptomatology of one 
manifestation is not duplicative or overlapping of the 
symptomatology of the other manifestations).  There is no 
competent medical evidence, however, of any muscle damage as 
a result of this injury.  The examiner who conducted the July 
2000 scars examination noted that there was no significant 
tissue loss or depression as a result of the injury.  An 
increased rating based on muscle injury is not warranted.  

Finally, the Board notes that there has been no showing by 
the veteran that his service-connected residuals of the 
severed right jugular vein has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds no exceptional or unusual circumstances that 
would warrant referral for consideration of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995). 


ORDER

Service connection for residuals of a right hip disability on 
a direct basis and as secondary to service-connected right 
knee and right ankle disabilities is denied.  

Service connection for a back disability to include spina 
bifida on a direct basis and as secondary to service-
connected right knee and right ankle disabilities is denied.  

An initial 10 percent evaluation for residuals of a post-
operative severed right jugular vein is granted, subject to 
the laws and regulations pertaining to payment of monetary 
awards.  




		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

